Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 08/25/2022. Claims 1, 4-7, and 14-15 have been amended. Claim 17 has been canceled without prejudice. Thus, claims 1-16 and 18-20 are currently pending in the instant application.
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
In claim 1, lines 2-3, it is suggested that the limitation recites “an array of LEDs, individual LEDs of the array, or groups of the LEDs of the array, being operable independently of one another” should be changed to --an array of light emitting diodes (LEDs), wherein individual LEDs of the array, or groups of the LEDs of the array, being operable independently of one another-- to make it clearer.
In claim 1, lines 11-12, it is suggested that the limitation recites “steering the beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence…” should be changed to --wherein steering the output beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence…-- to make it clearer and to avoid antecedence basis.
In claim 15, it is suggested that the limitation recites “detecting a change in position, orientation, or position and orientation of the light emitting device” should be changed to --detecting, by a motion detector, a change in position, orientation, or position and orientation of the light emitting device-- to make it clearer.
In claim 15, lines 7-8, it is suggested that the limitation recites “operating the LEDs to steer the output beam to compensate for the change in position, orientation, or position and orientation of the light emitting device” should be changed to --operating the LEDs, by a controller, to steer the output beam to compensate for the change in position, orientation, or position and orientation of the light emitting device-- to make it clearer.
In claim 15, lines 10-13 it is suggested that the limitation recites “individual LEDs of the array, or groups of the LEDs of the array, being operable independently of one another, and steering the beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence” should be changed to –an array of light emitting diodes (LEDs), wherein individual LEDs of the array, or groups of the LEDs of the array, being operable independently of one another, and wherein steering the output beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence-- to make it clearer and to avoid antecedence basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation " aiming the output beam from the device at a target" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Because it is unclear what kind of the device?
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (U.S Publication No. 9855887 B1) in view of Rice et al. (U.S Patent No. 8823265 B2).
Regarding claim 1, Potter discloses a light emitting device (see fig. 1-4) comprising:
an array of LEDs,  individual LEDs of the array, or groups of the LEDs of the array, being operable independently of one another (which is the light source 108 may be a single source having a broadband emission (i.e., multiple wavelengths) across the electromagnetic spectrum (e.g., a halogen lamp) or a collection of multiple sources (e.g., an LED array); the collection of multiple sources may have individual elements dedicated to a specific band of emission or wavelength. For example, and without limitation, the collection of multiple sources may be an LED array having individual elements dedicated to red emissions, green emissions, and blue emissions (i.e., RGB), see col. 4, lines 27-36; and see col. 10, lines 8-12 discloses if the light sources is an array of LEDs can be individually controlled to form illumination pattern; see FIG. 2, the array of light sources 208, the illumination unit 204 includes an array of light sources 208 for generating a light 210. The array of light sources 208 includes individual members having a selectable emission intensity of light, and see col. 14, lines 5-8 discloses array of light source 208 is this kind of light sources);
an optical element (FIG. 2, 212) arranged to collect light emitted by the LEDs and form an output beam from the light emitting device (as shown in FIG. 2, see col. 4, lines 41-47);
a motion detector (FIG. 2, 224) configured to detect motion of the light emitting device (see col. 13, lines 21-26); and a controller (FIG. 2, 218) configured to receive input from the motion detector and control operation of the LEDs to steer the output beam to compensate for motion of the light emitting device with respect to an external environment and maintain a predetermined direction (FIG. 2, 202) for the output beam with respect to the external environment (see col.13, lines 13-18 and col.13, lines 33-41).
Porter does not explicitly disclose steering the beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence that corresponds to a spatial sequence of at least three adjacent LEDs, or groups of LEDs, ordered across the array.
However, Porter further discloses a control unit 120 utilizes software algorithms to analyze and identify characteristics of the scene 102 that merit altering the axis of projection 106, the illumination pattern, or both. For example, and without limitation, the control unit 120 may identify an upcoming curve that merits horizontal steering of the light 116 as the vehicle moves on a road. In another non-limiting example, the control unit 120 may identify a highly-reflective object (e.g., a sign) that creates a “hot spot” in the scene 102. The control unit 120 then controls the spatial light modulator 112 to decrease the illumination projected onto the highly-reflective object via the light 116. The spatial light modulator 112, in concert with the control unit 120, thus acts to alter a distribution of light intensity within the illumination pattern. For example, the control of the spatial light modulator 112 instructs the modulator to rotate a portion of the array of reflective surfaces of the modulator. By rotating a portion of the reflective surfaces, part of the projected image is correspondingly turned off or dimmed. Through the control of the reflective surfaces of the spatial light modulator 112, the image or light projected by the illumination unit 104 is controlled (see col. 10, line 53 through col. 11, line 7). 
Rice, on the other hand, discloses an illumination apparatus (12) for use with a vehicle (10) includes a lighting system (14) and a controller (16). The lighting system (14) includes at least three light engines (18). The controller (16) is configured to simultaneously illuminate at least two of the light engines (18) while simultaneously not illuminating at least one of the light engines (18) upon activation of the illumination apparatus. The controller (16) is further configured to alternate which of the light engines (18) are not illuminated and which two of the light engines (18) are simultaneously illuminated such that at least two light engines (18) are simultaneously illuminated during the entire illumination sequence. As such, at least two light engines (18) are illuminated upon activation of the illumination apparatus (12), (see abstract, col. 2, lines 13-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the control unit can utilize software algorithm as taught by Porter with the controller as taught by Rice in order configured to simultaneously illuminate at least two of the light engines while simultaneously not illuminating at least one of the light engines upon activation of the illumination system; and the controller is further configured to alternate which of the light engines is not illuminated to generate an illumination pattern (e.g., an illumination pattern simulating a sequentially moving light source), (see col. 2, lines 13-21 by Rice).
The modification allows the controller for steering the beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence that corresponds to a spatial sequence of at least three adjacent LEDs, or groups of LEDs, ordered across the array.
Regarding claim 3, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the LEDs are configured to output white light (see col. 11, line 33).
Regarding claim 4, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the individual LEDs are independently operable (see col. 11, lines 39-42).
Regarding claim 5, Porter in view of Rice discloses all the limitation of the light emitting device of claim 4, Potter does not explicitly disclose wherein steering the beam comprises operating one or more adjacent LEDs according to the temporal sequence. 
However, Rice discloses the controller is configured to simultaneously illuminate at least two of the light engines while simultaneously not illuminating at least one of the light engines upon activation of the illumination system. The controller is further configured to alternate which of the light engines is not illuminated to generate an illumination pattern (e.g., an illumination pattern simulating a sequentially moving light source), (see col. 2, lines 13-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the combination of Porter and Rice disclose a controller for steering the beam comprises operating one or more adjacent LEDs according to the temporal sequence.
Regarding claim 6, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the groups of the LEDs are independently operable (see col. 14, lines 5-25).
Regarding claim 7, Porter in view of Rice discloses all the limitation of the light emitting device of claim 6, Potter does not explicitly disclose wherein steering the beam comprises operating one or more adjacent LEDs according to the temporal sequence. 
However, Rice discloses the controller is configured to simultaneously illuminate at least two of the light engines while simultaneously not illuminating at least one of the light engines upon activation of the illumination system. The controller is further configured to alternate which of the light engines is not illuminated to generate an illumination pattern (e.g., an illumination pattern simulating a sequentially moving light source), (see col. 2, lines 13-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the combination of Porter and Rice disclose a controller for steering the beam comprises operating one or more adjacent LEDs according to the temporal sequence.
Regarding claim 8, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the optical element is or comprises a lens (see col. 4, lines 46-47).
Regarding claim 9, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the controller is configured to control operation of the LEDs to alter collimation of the output beam by changing the number of LEDs operated to form the output beam (see col. 14, lines 5-25 discloses the individual light source or sub-group of light sources can be activated or deactivated).
Regarding claim 10, Porter in view of Rice discloses the light emitting device of claim 9, Potter in FIG. 2 further discloses wherein the controller is configured to change collimation of the output beam while steering the output beam (see col. 14, lines 5-38 discloses the individual light source or sub-group of light sources can be activated or deactivated, the beam is steering by independently activated or deactivated the individual light source or group, so the collimation is changed).
Regarding claim 11, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the motion detector comprises an image sensor (FIG. 2, 220).
Regarding claim 12, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses wherein the motion detector comprises an inertial sensor (see col. 13, lines 19-20).
Regarding claim 13, Porter in view of Rice discloses the light emitting device of claim 1, Potter in FIG. 2 further discloses the device further comprising a location detector (FIG. 1B, 120).
Regarding claim 15, Potter discloses a method of operating a light emitting device (see fig. 1-4) comprising an array of LEDs configured to provide an output beam from the device, the method comprising:
aiming the output beam from the device at a target (FIG. 2, aiming the output beam from 210 directed by 212 to aim at a target 202, see col. 4, lines 41-47);
detecting a change in position, orientation, or position and orientation of the light emitting device after aiming the output beam at the target (FIG. 2, 224 detects the position of light source 208, see col. 13, lines 21-26);
operating (FIG. 2, by controller 218) the LEDs to steer the output beam to compensate for the change in position, orientation, or position and orientation of the light emitting device and maintain aim of the output beam on the target (see col. 12, lines 4-39);
individual LEDs of the array, or groups of the LEDs of the array, being operable independently of one another (which is the light source 108 may be a single source having a broadband emission (i.e., multiple wavelengths) across the electromagnetic spectrum (e.g., a halogen lamp) or a collection of multiple sources (e.g., an LED array); the collection of multiple sources may have individual elements dedicated to a specific band of emission or wavelength. For example, and without limitation, the collection of multiple sources may be an LED array having individual elements dedicated to red emissions, green emissions, and blue emissions (i.e., RGB), see col. 4, lines 27-36; and see col. 10, lines 8-12 discloses if the light sources is an array of LEDs can be individually controlled to form illumination pattern; see FIG. 2, the array of light sources 208, the illumination unit 204 includes an array of light sources 208 for generating a light 210. The array of light sources 208 includes individual members having a selectable emission intensity of light, and see col. 14, lines 5-8 discloses array of light source 208 is this kind of light sources).
Porter does not explicitly disclose steering the beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence that corresponds to a spatial sequence of at least three adjacent LEDs, or groups of LEDs, ordered across the array.
However, Porter further discloses a control unit 120 utilizes software algorithms to analyze and identify characteristics of the scene 102 that merit altering the axis of projection 106, the illumination pattern, or both. For example, and without limitation, the control unit 120 may identify an upcoming curve that merits horizontal steering of the light 116 as the vehicle moves on a road. In another non-limiting example, the control unit 120 may identify a highly-reflective object (e.g., a sign) that creates a “hot spot” in the scene 102. The control unit 120 then controls the spatial light modulator 112 to decrease the illumination projected onto the highly-reflective object via the light 116. The spatial light modulator 112, in concert with the control unit 120, thus acts to alter a distribution of light intensity within the illumination pattern. For example, the control of the spatial light modulator 112 instructs the modulator to rotate a portion of the array of reflective surfaces of the modulator. By rotating a portion of the reflective surfaces, part of the projected image is correspondingly turned off or dimmed. Through the control of the reflective surfaces of the spatial light modulator 112, the image or light projected by the illumination unit 104 is controlled (see col. 10, line 53 through col. 11, line 7). 
Rice, on the other hand, discloses an illumination apparatus (12) for use with a vehicle (10) includes a lighting system (14) and a controller (16). The lighting system (14) includes at least three light engines (18). The controller (16) is configured to simultaneously illuminate at least two of the light engines (18) while simultaneously not illuminating at least one of the light engines (18) upon activation of the illumination apparatus. The controller (16) is further configured to alternate which of the light engines (18) are not illuminated and which two of the light engines (18) are simultaneously illuminated such that at least two light engines (18) are simultaneously illuminated during the entire illumination sequence. As such, at least two light engines (18) are illuminated upon activation of the illumination apparatus (12), (see abstract, col. 2, lines 13-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the control unit can utilize software algorithm as taught by Porter with the controller as taught by Rice in order configured to simultaneously illuminate at least two of the light engines while simultaneously not illuminating at least one of the light engines upon activation of the illumination system; and the controller is further configured to alternate which of the light engines is not illuminated to generate an illumination pattern (e.g., an illumination pattern simulating a sequentially moving light source), (see col. 2, lines 13-21 by Rice).
The modification allows the controller for steering the beam being achieved by operating the individual LEDs or the groups of LEDs in a temporal sequence that corresponds to a spatial sequence of at least three adjacent LEDs, or groups of LEDs, ordered across the array.
Regarding claim 16, Porter in view of Rice discloses the method of claim 15, Potter further discloses the method comprising forming the output beam with an optical element (FIG. 2, 212) that collects light emitted by the LEDs (see col. 4, lines 41-47).
Regarding claim 18, Porter in view of Rice discloses the method of claim 15, Potter further discloses the method comprising altering the collimation of the output beam by changing the number of LEDs operated to form the output beam (see col. 14, lines 5-25 discloses the individual light source or sub-group of light sources can be activated or deactivated).
Regarding claim 19, Porter in view of Rice discloses the method of claim 18, Potter further discloses the method comprising altering the collimation of the output beam while compensating for the change in position, orientation, or position and orientation of the light emitting device (see col. 14, lines 5-38 discloses the individual light source or sub-group of light sources can be activated or deactivated by controller 218 based on the signal received, the beam is steering by independently activated or deactivated the individual light source or group, so the collimation is changed, and col. 12, lines 4-39 discloses one of the signal comes from 216).
Regarding claim 20, Porter in view of Rice discloses the method of claim 15, Potter further discloses the method comprising detecting (FIG. 2, by 220) the change in position, orientation, or position and orientation of the output beam from one or more images that include the target (FIG. 2, 220 capture the image of 202, and passes the information to controller 218, 218 uses the information and generates the control signal to control the beam of the light output, see col. 12, line 40 through col. 13, line 18).
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (U.S Publication No. 9855887 B1) in view of Rice et al. (U.S Patent No. 8823265 B2), and further in view of Lefaudeux et al. (US 20190264885 A1).
Regarding claim 2, Porter in view of Rice discloses the light emitting device of claim 1, Potter discloses all the limitations of  a light emitting device as shown above.
However, Potter does not explicitly disclose wherein the array of LEDs is monolithic as claimed.
Lefaudeux, on the other hand, discloses an array of LEDs is monolithic (which is a luminous device may comprise such a luminous module. The luminous module 20 comprises the high-density monolithic electroluminescent source 22, a printed circuit board or PCB 25 that holds the source 22 and a control unit 27 that controls the electroluminescent elements of the monolithic light source 22, see section 0072 and 0092).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Lefaudeux’s monolithic array of LEDs in Potter’s to vary the size of the emitting area to produce the shape, formats and spacing to meet specific requirements so that the various of the design can be achieved.
Regarding claim 14, the light emitting device of claim 1, Potter discloses the LEDs are configured to output white light (see col. 11, line 33).
Potter does not explicitly disclose wherein the array of LEDs is monolithic as claimed.
Lefaudeux, on the other hand, discloses an array of LEDs is monolithic (which is a luminous device may comprise such a luminous module. The luminous module 20 comprises the high-density monolithic electroluminescent source 22, a printed circuit board or PCB 25 that holds the source 22 and a control unit 27 that controls the electroluminescent elements of the monolithic light source 22, see section 0072 and 0092).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use Lefaudeux’s monolithic array of LEDs in Potter’s to vary the size of the emitting area to produce the shape, formats and spacing to meet specific requirements so that the various of the design can be achieved.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        09/09/2022